F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         APR 7 2000
                                  TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                               Clerk


WILLIAM H. WANLESS, JR.,

          Petitioner-Appellant,
                                                       No. 99-6452
v.                                               (W. District of Oklahoma)
                                                   (D.C. No. 99-CV-8-L)
STEPHEN W. KAISER,

          Respondent-Appellee.




                             ORDER AND JUDGMENT *


Before BRORBY, KELLY, and MURPHY, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      This case is before the court on William Wanless’ pro se request for a

certificate of appealability (“COA”). Wanless seeks a COA so that he can appeal


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
the district court’s dismissal of his 28 U.S.C. § 2254 petition. See 28 U.S.C. §

2253(c)(1)(a) (providing that “an appeal may not be taken to the court of appeals

from . . . the final order in a habeas corpus proceeding in which the detention

complained of arises out of process issued by a State court” unless the petitioner

first obtains a COA). The district court dismissed Wanless’ petition pursuant to

the one-year period of limitations set forth in 28 U.S.C. § 2244(d)(1). In so

doing, the district court noted that even generously applying the tolling provisions

set forth in § 2244(d)(2), Wanless’ petition was filed seventeen months after the

limitations period had expired. The district court also rejected Wanless’ request

that the limitations period be equitably tolled, noting that none of the

circumstances identified by Wanless as excusing his tardiness were sufficiently

extraordinary to justify application of that doctrine.

      On appeal, Wanless recognizes that his § 2254 habeas petition was not

timely filed, but reasserts the same arguments in support of equitable tolling that

he advanced before the district court. Upon review of the report and

recommendation of the magistrate judge and district court order, both of which

are thorough and well-stated, along with Wanless’ appellate filings and the entire

record on appeal, we find nothing to add to what is already set out in the district

court’s order and magistrate’s report and recommendation. In particular, this

court notes that the district court’s conclusion that Wanless failed to present any


                                          -2-
extraordinary circumstance justifying equitable tolling is not reasonably debatable

among jurists of reason, subject to a different resolution on appeal, or deserving

of further proceedings. See Barefoot v. Estelle, 463 U.S. 880, 893 (1983).

Accordingly, Wanless has not made a substantial showing of the denial of a

constitutional right and is not entitled to a COA. See 28 U.S.C. § 2253(c)(2).

      Wanless’ request for a COA is DENIED for substantially those reasons set

forth in the magistrate judge’s report and recommendation dated July 26, 1999,

and district court’s order dated November 19, 1999. Wanless’ request to proceed

in forma pauperis on appeal is DENIED as moot in light of his payment of the

filing fee in full upon initiation of this appeal. This appeal is hereby

DISMISSED.

                                       ENTERED FOR THE COURT:



                                       Michael E. Murphy
                                       Circuit Judge




                                         -3-